AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is entered
into as of July 18, 2013, by USANA HEALTH SCIENCES, INC., a Utah corporation
(together with its successors, “Borrower”), and BANK OF AMERICA, N.A., a
national banking association (together with its successors and assigns, “Bank”).
 
RECITALS
 
A.           Borrower and Bank are parties to that certain Amended and Restated
Credit Agreement dated as of April 27, 2011 (as the same may be amended,
modified or extended from time to time the “Credit Agreement”) and the related
Loan Documents described therein.
 
B.           Pursuant to the terms of the Credit Agreement, Bank has agreed to
make loans to and issue letters of credit for the account of Borrower in the
maximum aggregate principal amount of $60,000,000 (the “Borrower Credit
Facility”).
 
C.           Borrower has requested that Bank extend credit to certain of its
subsidiaries (collectively, the “Subsidiary Credit Extensions”), and in
connection therewith and as a condition thereto, Borrower entered into that
certain Master Continuing Guaranty dated as of May 25, 2012(as the same may be
amended, modified or extended from time to time the “Master Guaranty”), pursuant
to which Borrower guaranteed, among other things, the payment of the Subsidiary
Credit Extensions.
 
D.           Borrower has requested that Bank increase the principal amount of
the Borrower Credit Facility to $75,000,000 and to continue to make Subsidiary
Credit Extensions which Bank has agreed to do subject to amending the Credit
Agreement to include certain of the obligations of Borrower under the Master
Guaranty as utilization under the Borrower Credit Facility.
 
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and for other good and valuable consideration
receipt of which is hereby acknowledged, Borrower and Bank hereby agree as
follows:
 
1.           Definitions; Interpretation.  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings specified in the
Credit Agreement.  The rules of construction and interpretation specified in
Sections 1.02 and 1.05 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.
 
2.           Amendments to Credit Agreement.  The Credit Agreement is amended as
follows:
 
(a)           Amendment to Definitions.  In Section 1.01, amendments are made to
the definitions, as follows:
 
(i)           Commitment Amount.  The definition of “Commitment Amount” is
amended and restated to read as follows:
 
 
“Commitment Amount” means $75,000,000.
 
(ii)           Consolidated Funded Debt.  In the definition of “Consolidated
Funded Debt,” clause (a) is deleted and the following substituted in its
stead:  “the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder), overdrafts and
all obligations evidenced by bonds, debentures, notes, loan agreements,
overdraft facility agreements or other similar instruments.”
 
(iii)           Dollar Equivalent.  The definition of “Dollar Equivalent” is
added to read as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount in Dollars, such amount, and (b) with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by using the Exchange Rate with respect to such currency in effect
for such amount on such date.
 
(iv)           Exchange Rate.  The definition of “Exchange Rate” is added to
read as follows:
 
“Exchange Rate” means, on any day, for purposes of determining the Dollar
Equivalent of any currency other than Dollars, the rate at which such other
currency may be exchanged into Dollars as published in The Wall Street Journal
(Western Edition) on the date of determination (or, if The Wall Street Journal
is not published on such day, then in The Wall Street Journal most recently
published prior to such day).  In the event that such rate does not appear in
the The Wall Street Journal, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
selected by Bank in its reasonable discretion.
 
(v)           Master Guaranty.  The definition of “Master Guaranty” is added to
read as follows:
 
“Master Guaranty” means that certain Master Continuing Guaranty dated as of
May 25, 2012 made by Borrower in favor of Bank, as the same may be amended,
modified or extended from time to time.
 
(vi)           Subsidiary Credit Extensions.  The definition of “Subsidiary
Credit Extensions” is added to read as follows:
 
“Subsidiary Credit Extensions” means, as to any Subsidiary at a particular time,
without duplication, Indebtedness of the types referred to in clauses (a), (c)
and (e) of the definition of “Consolidated Funded Debt.”
 
(vii)           Total Outstandings.  The definition of “Total Outstandings” is
amended and restated to read as follows:
 
“Total Outstandings” means the sum of (a) aggregate Outstanding Amount of all
Loans and all L/C Obligations plus (b) the Dollar Equivalent (determined in
accordance with Section 1.07) of the aggregate amount of all Subsidiary Credit
Extensions that constitute Guaranteed Obligations (as defined in the Master
Guaranty) under the Master Guaranty.
 
(b)           Addition of Section 1.07.  Section 1.07 is added to read as
follows:
 
1.07           Determination of Dollar Equivalent.  The Borrower shall
(a) determine the Dollar Equivalent of the Subsidiary Credit Extensions as of
the last day of each fiscal quarter of Borrower, in each case using the Exchange
Rate for the applicable currency in relation to Dollars in effect on the date
that is two Business Days prior to the last day of such fiscal quarter, and each
such amount shall be the Dollar Equivalent of the Subsidiary Credit Extensions
until the next required calculation thereof pursuant to this Section and
(b) provide to Bank each calculation of the Dollar Equivalent of the Subsidiary
Credit Extensions determined pursuant to clause (a) preceding in reasonable
detail in a schedule attached to the Compliance Certificate delivered to Bank
pursuant to Section 6.02(b).  In the event of a conflict between any
determination of the amount of the Dollar Equivalent of the Subsidiary Credit
Extensions made by Bank as of any date and a determination of such amount on
such date made by Borrower, the determination made by Bank shall control in the
absence of manifest error.
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           Amendment to Exhibit.  Exhibit E is hereby amended and restated as
set forth in Exhibit E attached hereto.
 
3.           Conditions to Effectiveness.  Notwithstanding anything contained
herein to the contrary, this Amendment shall become effective when each of the
following conditions is fully and simultaneously satisfied; provided that each
such condition is fully and simultaneously satisfied on or before July 18, 2013:
 
(a)           Delivery of Amendment.  Borrower and Bank shall have executed and
delivered counterparts of this Amendment to each other;
 
(b)           Confirmation of Guarantors.  Each Guarantor shall have executed
and delivered to Bank a Consent of Guarantors in the form of Annex 1 hereto;
 
(c)           Calculation of Dollar Equivalent.  Bank shall have received from
Borrower a calculation in reasonable detail of the Dollar Equivalent of the
Subsidiary Credit Extensions as of July 18, 2013;
 
(d)           Authorization.  Bank shall have received the following, each in
form and substance and dated as of a date satisfactory to Bank and its legal
counsel:
 
(i)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Bank may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party; and
 
(ii)           such evidence as Bank may reasonably require to verify that each
Loan Party is duly organized or formed, validly existing, in good standing and
qualified to engage in business in each jurisdiction in which it is required to
be qualified to engage in business, including certified copies of each Loan
Party’s Organization Documents, certificates of good standing and/or
qualification to engage in business.
 
(e)           Representations True; No Default.  The representations of Borrower
as set forth in Article V of the Credit Agreement shall be true on and as of the
date of this Amendment with the same force and effect as if made on and as of
this date or, if any such representation or warranty is stated to have been made
as of or with respect to a specific date, as of or with respect to such specific
date.  No Event of Default and no event which, with notice or lapse of time or
both, would constitute an Event of Default, shall have occurred and be
continuing or will occur as a result of the execution of this Amendment; and
 
(f)           Other Documents.  Bank shall have received such other documents,
instruments, and undertakings as Bank may reasonably request.
 
4.           Representations and Warranties.  Borrower hereby represents and
warrants to Bank that each of the representations and warranties set forth in
Article V of the Credit Agreement is true and correct as if made on and as of
the date of this Amendment or, if any such representation or warranty is stated
to have been made as of or with respect to a specific date, as of or with
respect to such specific date.  Borrower expressly agrees that it shall be an
additional Event of Default under the Credit Agreement if any representation or
warranty made by the Borrower hereunder shall prove to have been incorrect in
any material respect when made.
 
5.           No Further Amendment.  Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect and the parties hereby ratify their
respective obligations thereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
6.           Reservation of Rights.  Borrower acknowledges and agrees that the
execution and delivery by Bank of this Amendment shall not be deemed to create a
course of dealing or otherwise obligate Bank to forbear or execute similar
amendments under the same or similar circumstances in the future.
 
7.           Miscellaneous.
 
(a)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF WASHINGTON.
 
(b)           Counterparts; Integration.  This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment, the Credit Agreement and
the other Loan Documents to which Borrower is a party constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.
 
(c)           Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
 
(d)           Oral Agreements.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.
 
IN WITNESS WHEREOF, Borrower and Bank have caused this Amendment to be duly
executed as of the date first above written.
 

  USANA HEALTH SCIENCES, INC.             By:  /s/ Paul A. Jones     Name:
Paul A. Jones
    Title: 
Interim Chief Financial Officer
                  BANK OF AMERICA, N.A.             By:  /s/ Joda L. Gibson    
Name:
Joda L. Gibson
    Title:
Senior Vice President
 


 
 
4